Citation Nr: 0533260	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for an orthopedic 
disability, claimed as arthritis of the hips and joints.

5.  Entitlement to a rating in excess of 10 percent for an 
avulsion of the left rectus femoris.

6.  Entitlement to a compensable rating for an avulsion of 
the right rectus femoris.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This case was most 
recently remanded in June 2004 and now returns to the Board 
for appellate review.

Regarding the veteran's application to reopen his claims of 
entitlement to service connection for hypertension and a 
bilateral eye disability, in the October 2001 rating 
decision, the RO reopened the claims and then denied 
entitlement to service connection for such disabilities on 
the merits.  As reflected in the characterization of the 
issue on the first page of this decision, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, 38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as the 
determination made as to finality herein is consistent with 
the RO's decision and favorable to the veteran, he is not 
prejudiced by the Board's actions herein.  See Barnett, supra 
at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The merits of the issues of entitlement to service connection 
for hypertension and a bilateral eye disability are remanded.  
VA will contact the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  In an unappealed decision dated in February 1998, the RO 
determined that new and material evidence adequate to reopen 
the veteran's claim for hypertension had not been submitted.

3.  In an unappealed decision dated in March 1990, the RO 
denied service connection for eye disease.

4.  Evidence added to the record since the prior final 
denials includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
hypertension and a bilateral eye disability.

5.  Current subjective complaints of foot pain is not a 
disability for VA compensation purposes, and competent 
medical evidence of record fails to demonstrate that a 
bilateral foot disability is related to in-service transitory 
foot complaints, a disease or injury which had its onset in, 
or is otherwise related to, service.

6.  Competent medical evidence of record fails to demonstrate 
that an orthopedic disability is related to in-service 
transitory joint complaints, a disease or injury which had 
its onset in, or is otherwise related to, service, nor was 
arthritis manifested within one year of service discharge.

7.  Avulsion of the left rectus femoris is manifested by 
subjective complaints of limited activities, pain, and flare-
ups, without evidence of injury due to a missile, any 
associated injuries, loss of function due to pain, loss of 
range of motion, loss of muscle function, muscle herniation, 
scars, tissue loss, adhesions, tendon damage, or bone, joint, 
or nerve damage.  

8.  Avulsion of the right rectus femoris is manifested by 
subjective complaints of limited activities, pain, and flare-
ups, without evidence of injury due to a missile, any 
associated injuries, loss of range of motion, loss of muscle 
function, muscle herniation, scars, tissue loss, adhesions, 
tendon damage, or bone, joint, or nerve damage.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
eye disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A bilateral foot disability was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  An orthopedic disability, claimed as arthritis of the 
hips and joints, was not incurred in or aggravated by the 
veteran's active duty military service and such may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  The criteria for a rating in excess of 10 percent for an 
avulsion of the left rectus femoris have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2005).

6.  The criteria for a compensable rating for an avulsion of 
the right rectus femoris have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claims of 
entitlement to service connection for hypertension and a 
bilateral eye disability is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  Consideration of the merits of 
the veteran's claims are deferred, however, pending 
additional development consistent with the VCAA.

The veteran filed his claims in October 2000, prior to the 
enactment of the VCAA.  The RO's initial unfavorable decision 
was issued in October 2001; however, the veteran did not 
receive notice of the VCAA provisions prior to such decision.  
In Pelegrini II, the Court stated that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
adequate VCAA notice was provided in June 2004, the veteran's 
claims were readjudicated and a supplemental statement of the 
case was provided to the veteran in June 2005, such that he 
had adequate opportunity to respond to the remedial VCAA 
notice prior to Board consideration of the merits of his case.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The June 2004 letter advised the veteran 
that, to establish entitlement to service connection, the 
evidence must show a current disability and a nexus between 
such and service.  Also, the letter informed him that, to 
establish entitlement to an increased rating, the evidence 
must show that service-connected disabilities had gotten 
worse. 

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
June 2004 letter advised the veteran that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  The 
letter also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The June 2004 letter indicated that the veteran must 
provide enough information about his records so they can be 
obtained from the proper source and that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  As indicated previously, the letter 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The June 2004 letter advised the veteran 
that, if there was any other evidence or information that he 
believed would support his claim, to inform VA, and, if such 
evidence was in his possession, to send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was afforded a VA examination in 
October 2000 for the purpose of adjudicating his increased 
rating claims.  However, pertinent to the veteran's service 
connection claims, the Board finds a current VA examination 
to determine whether the veteran's claimed bilateral foot and 
orthopedic disabilities are etiologically related to service 
is not necessary to decide the claims.  As the veteran's 
service medical records demonstrate only acute and transitory 
complaints referable to his feet and joints, any current 
medical opinion linking such disabilities to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  Therefore, there is no 
competent basis upon which to conclude that the veteran's 
current bilateral foot or orthopedic disabilities are related 
to service.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Criteria Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claims to Reopen

The Board observes that a February 1998 rating decision 
denied reopening the veteran's claim of entitlement to 
service connection for hypertension as new and material 
evidence adequate to reopen the claim had not been received.  
The RO noted that a previous, unappealed March 1990 decision 
had denied service connection for hypertension as such was 
not diagnosed in service and did not develop during the 
presumptive period.  The RO found that the evidence added to 
the record since such denial, to include copies of the 
veteran's service medical records and a photocopied page from 
the 1995's Physician's Desk Reference, when considered in 
connection with evidence already of record, did not raise a 
reasonable possibility that the prior outcome would be 
changed.  As such, the RO denied reopening the veteran's 
claim of entitlement to service connection for hypertension.

In a March 1990 rating decision, the RO denied service 
connection for eye disease.  The RO considered the veteran's 
service medical records and noted that he was treated for a 
red spot on the right eye as well as left eye erythema.  
However, the RO also observed that the veteran's retirement 
examination showed no disability or disease with 20/15 vision 
bilaterally at a distance and 20/20 ordinary vision.  The RO 
found that no residuals of eye disease were found on 
separation examination and, as such, denied service 
connection for such disability.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
reopening the veteran's claim of entitlement to service 
connection for hypertension was issued in February 1998 and 
the rating decision that denied service connection for eye 
disease was issued in March 1990.  At the time of issuance, 
the veteran was notified of the decisions and his appellate 
rights.  No further communication was received from the 
veteran regarding a claim for service connection for 
hypertension and a bilateral eye disability until October 
2000.  Thus, the February 1998 and March 1990 decisions are 
final.  See 38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997); 38 U.S.C. § 4005(c) (1988), 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989), respectively, 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in October 2000, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims of 
entitlement to service connection for hypertension and a 
bilateral eye disability is evidence that has been added to 
the record since the final February 1998 and March 1990 
rating decisions, respectively.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's February 1998 decision denying the reopening 
of the veteran's claim of entitlement to service connection 
for hypertension, additional post-service records showing a 
current diagnosis of hypertension have been received.  Such 
records also demonstrate that the veteran has consistently 
received treatment for increased blood pressure or 
hypertension since his military discharge.   

Since the RO's March 1990 decision denying service connection 
for eye disease, records showing a current bilateral eye 
disability have been received.  Specifically, such records 
diagnoses of traumatic iritis, a cornea scar, refractive 
error with presbyopia, dry eye syndrome, and pterygium of the 
right eye.  Moreover, a May 1998 record from the Eye 
Foundation Hospital shows that the veteran had surgery, to 
include excision of pterygium of the left eye, 
conjunctivoplasty of the left eye, and amellar keratectomy of 
the left eye.  Diagnoses include pterygium nasally of the 
left eye, rule out squamous cell carcinoma conjunctiva, and 
corneal scar of the left eye.  Laboratory results from the 
veteran's left eye conjunctiva biopsy reflect diagnoses of 
actinic keratosis and solar elastosis.  

The Board concludes that the evidence received since the 
prior final denials is new in that it was not previously of 
record.  Regarding the veteran's claim of entitlement to 
service connection for hypertension, the Board finds that 
such evidence is material because it bears directly and 
substantially on the question of whether the veteran has a 
chronic disability of hypertension that is related to his 
military service, the lack of which was the basis of the 
February 1998 denial.  When considered in connection with the 
veteran's service medical records detailing increased blood 
pressure readings as well as a post-service July1990 record 
showing a blood pressure reading of 162/94, the additionally 
received evidence is so significant that it must be 
considered in order to fairly decide the veteran's claim of 
entitlement to service connection for hypertension.  

Additionally, pertinent to the veteran's claim of entitlement 
to service connection for a bilateral eye disability, the 
Board finds that the newly received evidence is material as 
it bears directly and substantially on the question of 
whether the veteran has a current bilateral eye disability, 
the basis of the March 1990 denial.  As such, when considered 
in connection with the evidence already of record, to include 
service medical records detailing left and right eye 
complaints, the additionally received evidence is so 
significant that it must be considered in order to fairly 
decide the veteran's claim of entitlement to service 
connection for a bilateral eye disability.  

Accordingly, the veteran's claims of entitlement to service 
connection for hypertension and a bilateral eye disability 
are reopened.  38 U.S.C.A. § 5108.

Service Connection Claims

A.	Bilateral Foot Disability

The veteran contends that he was treated while on active duty 
for bilateral foot complaints and that, as a result of his 
military service, he currently has a bilateral foot 
disability.  Therefore, he claims that service connection is 
warranted for such disability.

The veteran's service medical records show isolated 
complaints of foot pain and a rash.  Specifically, in May 
1980 the veteran was treated for a severe sprain of the left 
foot.  In June 1983, records show that the veteran complained 
of pain to the lateral aspect of the right foot.  The 
assessment was mild strain at Brevis insertion.  In January 
1984, the veteran complained of chronic pain to his right 
soled foot with chronic keratotic buildup.  The assessment 
was probable metatarsal exostion.  Another January 1984 
record reflects that the veteran had a rash on his right 
foot.  Upon clinical evaluation at a June 1985 examination, 
the veteran had redness and scaliness of the left foot 
instep.  In July 1986, the veteran complained of callous on 
his feet for the prior two months.  Objectively, the veteran 
had calluses on the bottom of both feet.  The assessment was 
rule out callus on both feet.  However, the Board finds that 
such foot complaints were acute and transitory and resolved 
without residual pathology.  Specifically, while the veteran 
reported having foot trouble at his November 1989 separation 
examination, his feet were normal upon clinical evaluation.  
As such, the Board finds that the veteran's in-service foot 
complaints of a rash and pain were acute and transitory and 
resolved without residual pathology.  

Moreover, post-service records show that the veteran's first 
foot complaints after service were in August 1995.  
Specifically, records from Dr. W. show that the veteran had a 
diagnosis of tinea pedis. However, the remaining post-service 
records are negative for treatment or a diagnosis of a foot 
rash.  As such, the Board concludes that the veteran's tinea 
pedis, diagnosed in August 1995, was acute and transitory and 
did not result in chronic disability.  Therefore, the veteran 
does not have a current disability of tinea pedis.  In the 
absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board observes that additional post-service records 
reflect foot complaints beyond tinea pedis.  Specifically, a 
private medical record from Dr. D. at Baptist Health Center 
dated in September 2000 shows that the veteran reported some 
burning of his feet.  In April 2002, it was recorded that the 
veteran had less foot pain.  A February 2004 VA treatment 
record shows complaints of problems with the veteran's feet.  
He stated that such pain was worse when he had to do a lot of 
standing at work.  The veteran reported that, in the past, he 
had shoe orthotics., which helped.  Foot pain was diagnosed.  
A March 2004 record shows complaints of numbness and burning 
in his feet.  The veteran was referred to the podiatry clinic 
and orthotics were prescribed.  While these records 
demonstrate consistent and chronic subjective complaints of 
foot pain and burning, no diagnosis has been given.  
Concerning this, the Board notes that a veteran's statements 
as to subjective symptomatology alone, such as complaints of 
pain, without medical evidence of an underlying impairment 
capable of causing the symptoms alleged, is generally not 
sufficient evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part, sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Brammer, supra.  

As pain alone is not a disability, the record contains no 
competent medical evidence that the veteran has a distinct 
bilateral foot disability that is related to foot complaints 
during service, a disease or injury during service, or 
otherwise had its onset during service.  Rather, the evidence 
of a nexus between active duty service and a claimed 
bilateral foot disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between a diagnosed bilateral foot disability 
and service, the veteran is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral foot disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.	Orthopedic Disability, Claimed as Arthritis of the Hips 
and Joints

The veteran contends that he incurred an orthopedic 
disability while on active duty.  Specifically, he alleges 
that he currently has arthritis of various joints, to include 
his hips and knees, that is a result of his military service.  
Therefore, the veteran claims that service connection is 
warranted for such disability.

The veteran's service medical records show that in May 1980, 
he was treated for a sprain of the left ankle.  Upon clinical 
evaluation at a June 1985 examination, the veteran's lower 
extremities, spine, and other musculoskeletal systems were 
normal.  In September 1986, the veteran complained of sharp, 
throbbing right gluteal pain.  The assessment was gluteal 
muscle strain.  Records dated in July 1987 shows that the 
veteran complained of recurrent left hip pain.  The 
assessment was strained muscle and ligamental strain in the 
left hip.  In October 1987, the veteran was seen for left 
iliac inflammation and chronic pain.  As such, he had 
physical therapy for ill-defined left iliac crest pain with 
increased exertion.  He reported that, approximately 18 
months previously, he stepped backward off a truck and landed 
hard on his left leg with some left hip pain.  X-rays 
revealed ossids near the top of the acetabulum bilaterally, 
which were felt to be a normal anatomic variation.  The 
October 1987 radiologic consultation indicated that the X-
rays revealed bilateral ununited secondary ossification 
centers along the posterior/superior aspect of the acetabula.  
The proximal/medial shafts of the femurs had a thickened 
cortex probably due to the insertion of the adductors.  In 
November 1987 and December 1987, the veteran had physical 
therapy for resolving tendonitis of the left hip and 
resolving left hip pain.  In February 1988 and March 1988, 
the veteran was diagnosed with tendonitis of the left hip.  A 
May 1988 record reflects that the veteran had injured his 
left pelvic area in 1986 and was diagnosed with an avulsion 
of the left rectus femoris.  In November 1988, the veteran 
complained of pain in the right hip.  It was noted that he 
had been in the jungle and feel down a hill.  The veteran was 
already on profile for avulsion of the right rectus femoris.  
At the time of the veteran's November 1989 separation 
examination, he reported having swollen or painful joints, 
cramps in his legs, bone, joint or other deformity, and a 
'trick' or locked knee.  Upon physical examination, the 
veteran's lower extremities were normal with the exception of 
his right ankle.  Also, his spine and other musculoskeletal 
systems were normal upon clinical examination.  

The veteran's service medical records demonstrate complaints 
referable to the veteran's hips and right ankle, but are 
otherwise negative for objective documentation of a chronic 
orthopedic condition.  The Board observes that the veteran 
has already been granted service connection for avulsion of 
the left and right rectus femoris as well as right ankle 
laxity.  As such, the Board has considered whether the 
veteran has an additional current orthopedic disability, to 
include arthritis, that warrants service connection.  
However, any in-service orthopedic or musculoskeletal 
complaints, in addition to those pertinent to the veteran's 
bilateral rectus femoris or right ankle, were acute and 
transitory and resolved without residual pathology.  
Specifically, clinical evaluations conducted in June 1985 
and, more importantly, at the veteran's November 1989 
separation examination, revealed no abnormalities of the 
lower extremities (with the exception of the veteran's right 
ankle), spine, or other musculoskeletal systems.

Post-service VA records dated in November 1991 shows that 
bilateral hip X-rays revealed symmetrical superolateral 
acetabular secondary ossifications centers and no significant 
abnormality.  The diagnosis was hip pain "? etiology."  A 
December 1991 record reflects complaints of cramps in both 
hips at the end of the day.  The diagnosis was arthritis.  In 
January 1992, the veteran complained of multiple joint pain, 
especially in the bilateral legs and knees, right ankle, and 
fingers.  No diagnosis was provided.  A February 1992 record 
shows an assessment of "? hip synovitis."  A bone scan 
showed an impression of findings in hip joints were 
inflammatory versus degenerative.  Underlying avascular 
necrosis involving the left hip could not be ruled out.  
Records dated in February 1992 and May 1992 show an 
assessment of inflammatory arthritis of the hips and knees.  
Bone scan was positive. A February 1993 record shows an 
impression of inflammatory arthritis of the hips.  A 
September 1993 X-ray of bilateral hips showed no significant 
abnormality.  A record also dated in September 1993 reflected 
an impression of degenerative joint disease vs seronegative 
spondyloarthropathy (early).  In June 1994, it was observed 
that there was no evidence of inflammatory arthritis. 

A December 1997 private medical record from Dr. D. at Baptist 
Health Center shows that the veteran had been in a car 
accident and had resulting lumbosacral strain.  In December 
1999, the veteran was seen for a back injury that had 
occurred in an automobile accident at the end of November 
1999.  In September 2000 the veteran reported some pain in 
his knees.  The assessment included musculoskeletal pain.  
Such records also reflect that the veteran injured his back 
in October 2001 and was off work for a few days.  A January 
2002 record shows an assessment of musculoskeletal left knee 
pain and improving lumbosacral strain.  

VA treatment records show an assessment of osteoarthritis in 
July 2002 after the veteran complained of pain in the knees, 
back, hip, and feet.  Records dated in August 2002, September 
2002, and October 2002 continue to reflect a diagnosis of 
osteoarthritis.  In October 2002, it was noted that X-rays of 
the lumbar spine and hip taken in September 2002 showed no 
significant abnormalities.  In April 2003, physical 
examination was positive for crepitus in both knees.  In 
November 2003, the veteran continued to complain of knee 
pain.  A February 2004 record reflects complaints of knee and 
back problems.  The veteran was diagnosed with knee 
arthralgia and was provided with knee braces.  May 2004 X-
rays of the lumbar spine and bilateral knees showed no 
abnormalities. The veteran was diagnosed with chronic 
bilateral knee pain.  Records from St. Vincent's Hospital 
reflect that the veteran injured his back and neck in October 
2004 when pushing a large cart at work.  A November 2004 VA 
treatment record reflects an impression of chronic joint pain 
of the hips, knees, and right ankle.

Insofar as the veteran has claimed that he has arthritis of 
the hips and knees, the Board observes that there are 
diagnoses of osteoarthritis of record and a February 1992 
bone scan revealed inflammatory versus degenerative; however, 
there is no X-ray evidence of such disability.  As such, the 
Board finds that the objective, radiologic evidence fails to 
demonstrate a diagnosis of arthritis of the veteran's hips or 
knees.  However, even assuming that the veteran was diagnosed 
with arthritis by the February 1992 bone scan, such was more 
than one year after his January 1990 discharge from service.  
Therefore, he is not entitled to presumptive service 
connection for such disability.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

As the current evidence of record shows, the veteran has had 
chronic hip complaints with varying diagnoses since his 
service discharge.  Also of record are assessments of chronic 
joint pain of the hips and knees.  However, the record 
contains no competent medical evidence that the veteran has a 
distinct orthopedic disability that is related to joint 
complaints during service, a disease or injury during 
service, or otherwise had its onset during service.  Rather, 
the evidence of a nexus between active duty service and a 
claimed orthopedic disability is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between a diagnosed orthopedic disability and 
service, the veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an orthopedic disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected rectus femoris 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities beyond that which is set out herein below.  In 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's avulsion of the left rectus femoris is rated as 
10 percent disabling and his avulsion of the right rectus 
femoris is rated as noncompensably disabling under Diagnostic 
Code 5314.  He contends that he experiences continuous pain 
as a result of his left and right rectus femoris conditions 
and, therefore, is entitled to ratings in excess of those 
currently assigned to such service-connected disabilities.

Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, namely the anterior thigh group, to include the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The function of these muscles is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body; and acting 
with hamstrings in synchronizing hip and knee.  Diagnostic 
Code 5312 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability and a 40 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history with regard to this type of injury should include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms.  Objective 
findings should include minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

An October 2000 VA muscles examination reflects that the 
veteran reported his service-connected condition had gotten 
worse over the years and that he was currently working at the 
post office eight hours a day on concrete and such caused his 
thigh and knee to hurt.  

The examiner noted that the veteran had periods of flare-ups 
of residuals of muscle injuries with excessive walking.  
There was no injury due to a missile.  The veteran's left 
rectus femoris muscle was injured and there were no 
associated injuries.  His activity was limited when standing 
on his feet all day at the post office.  There were no tumors 
of the muscle.  

Upon physical examination, there were no scars or tissue 
loss.  The left thigh measured 57 1/2 centimeters and the right 
thigh measured 55 1/2 centimeters.  There were no adhesions, 
tendon damage, or bone, joint, or nerve damage.  Muscle 
strength was excellent.  The veteran could squat and do other 
maneuvers well.  There was no muscle herniation.  The 
examiner determined that there was no loss of muscle 
function.  The muscle group moved the joint through the 
normal range of motion and moved independently.  It moved the 
joint well without assistance.  No joint was affected.  The 
diagnosis was strain of the left rectus femoris muscle with 
no loss of function due to pain.  No diagnosis referable to 
the veteran's right rectus femoris muscle was given.

Post-service records reflect continued complaints of left hip 
pain.  A May 2004 VA treatment record shows that the veteran 
had injured his left leg in the military and that, over the 
years, the pain has escalated.  Hip pain was constant and the 
veteran had quality throbbing that was exacerbated when 
walking, trying to run, lifting, and standing for a long time 
over the course of the work day.  Such post-service records 
are negative for complaints or diagnosis pertaining to the 
veteran's right hip.  

A.	Avulsion of the Left Rectus Femoris

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for avulsion of the left rectus 
femoris as such is manifested by subjective complaints of 
limited activities, pain, and flare-ups, without evidence of 
injury due to a missile, any associated injuries, loss of 
function due to pain, loss of range of motion, loss of muscle 
function, muscle herniation, scars, tissue loss, adhesions, 
tendon damage, or bone, joint, or nerve damage.  

As indicated previously, a 30 percent rating is not warranted 
unless the veteran has a moderately severe muscle group XIV 
disability.  However, there is no evidence that the veteran 
injured his left rectus femoris as a result of a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile.  Moreover, service 
medical records are negative for a history of debridement, 
prolonged infection, or prolonged hospitalization for 
treatment of the veteran's injury.  Additionally, the medical 
evidence of record fails to demonstrate sloughing of soft 
parts, intermuscular scarring, or indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Also, 
the veteran has not demonstrated consistent complaints of 
cardinal signs and symptoms of muscle disability.  
Specifically, while he complains of additional pain and 
limited activity due to prolonged standing at work, there is 
no evidence of impairment of coordination or uncertainty of 
movement.  The Board also notes that the criteria for a 
moderately severe muscle disability includes evidence of 
inability to keep up with work requirements.  In this regard, 
the record shows that the veteran experiences flare-ups or 
increased pain when standing for a long period of time at 
work; however, there is no evidence that he is unable to keep 
up with work requirements as a result of his service-
connected avulsion of left rectus femoris.  As such, the 
Board finds that the evidence of record fails to demonstrate 
manifestations of the veteran's avulsion of the left rectus 
femoris consistent with a moderately severe muscle 
disability.  Therefore, the veteran is not entitled to a 
rating in excess of 10 percent for such service-connected 
disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for an avulsion of the left rectus 
femoris.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.



B.	Avulsion of the Right Rectus Femoris

The Board finds that the veteran is not entitled to a 
compensable rating for avulsion of the right rectus femoris 
as such is manifested by subjective complaints of limited 
activities, pain, and flare-ups, without evidence of injury 
due to a missile, any associated injuries, loss of range of 
motion, loss of muscle function, muscle herniation, scars, 
tissue loss, adhesions, tendon damage, or bone, joint, or 
nerve damage.  

As indicated previously, a 10 percent rating is not warranted 
unless the veteran has a moderate muscle group XIV 
disability.  However, there is no evidence that the veteran 
injured his right rectus femoris as a result of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment.  Also, while 
the veteran's service medical records show treatment for the 
veteran's injury, and he has complained, albeit not 
consistently, of increased pain and fatigue after prolonged 
standing, there is no evidence that his muscle function is 
affected.  Specifically, at the October 2000 VA examination, 
the veteran was able to squat and do other maneuvers well.  
Moreover, there was no loss of muscle function.  
Additionally, the evidence of record fails to demonstrate 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  As such, the Board 
finds that the evidence of record fails to demonstrate 
manifestations of the veteran's avulsion of the right rectus 
femoris consistent with a moderate muscle disability.  
Therefore, the veteran is not entitled to a compensable 
rating for such service-connected disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for an avulsion of the right rectus femoris.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.





      C.  Other Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign higher disability evaluations than those 
currently assigned to the veteran's left and right avulsions 
of rectus femoris.  Specifically, the October 2000 VA 
examination failed to demonstrate any bone, joint, or nerve 
damage.  As such, a review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's left and right 
avulsions of rectus femoris to warrant consideration of 
alternate rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered him unable to secure 
or follow a substantially gainful occupation.  As such, the 
medical evidence shows that any objective manifestations of 
the veteran's disabilities are exactly those contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.




ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is granted.

The application to reopen a claim of entitlement to service 
connection for a bilateral eye disability is granted.

Service connection for a bilateral foot disability is denied.

Service connection for an orthopedic disability, claimed as 
arthritis of the hips and joints, is denied.

A rating in excess of 10 percent for an avulsion of the left 
rectus femoris is denied.

A compensable rating for an avulsion of the right rectus 
femoris is denied.


REMAND

*	The claims of entitlement to service connection for 
hypertension and a bilateral eye disability are remanded 
to obtain VA examinations.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claims must be remanded for VA 
examinations.

With regard to the veteran's claim of entitlement to service 
connection for hypertension, the Board observes that his 
service medical records reflect a June 1985 examination with 
a blood pressure reading of 152/94.  It was noted that the 
veteran had increased blood pressure when sitting.  His blood 
pressure was 134/94 supine.  As such, the veteran had a 5-day 
blood pressure check, with readings in the morning and 
evening.  The veteran's blood pressure readings were as 
follows: 110/70, 130/80, 126/70, 110/70, 120/80, 110/70, 
120/80, 118/78, 136/80, and 110/72.  In February 1989, the 
veteran was again put on a 5-day blood pressure check.  His 
blood pressure readings were 148/90, 128/78, 130/70, 158/92, 
150/94, and 128/70.  Thereafter, the veteran was given a 
dietician consultation for a decreased salt diet.  In March 
1989, it was recorded that the veteran had off and on 
hypertension.  In April 1989, it was noted that the veteran 
had hypertension and, as such, was prescribed a diet.  At the 
time of a November 1989 examination, the veteran reported 
having high blood pressure.  At such time, it was 142/86.  

Post-service records continue to reflect treatment for high 
blood pressure.  The veteran was diagnosed with hypertension 
and placed on medication.  Post-service VA records dated in 
July 1990 and December 1991 reflects increased blood pressure 
of 162/94 and 137/96.  Additional post-service records 
continue to reflect increased blood pressure readings and 
show a diagnosis of uncontrolled essential hypertension in 
June 1995 by Dr. W.  Thereafter, the veteran was placed on 
medication and the diagnosis was controlled hypertension.  

As such, a VA examination is necessary to obtain an opinion 
regarding a nexus between the veteran's currently diagnosed 
hypertension and the medical treatment he received during his 
military service for increased blood pressure.

Regarding the veteran's claim of entitlement to service 
connection for a bilateral eye disability, service medical 
records reflect a diagnosis of hyperopic astigmatism.  Also, 
in May 1986 the veteran was treated for a chemical burn to 
the conjunctive in the left eye.  In February 1988, the 
veteran again injured his left eye and the assessment was 
scratched cornea and traumatic conjunctivitis.  In March 
1989, the veteran was diagnosed with a subconjunctive 
hemorrhage of the right eye, possibility secondary to 
elevated hypertension.  An August 1989 treatment note shows 
complaints of increased erythema of the left eye for the 
prior two to three days.  The assessment was rule out 
conjunctivitis viral vs. allergic.

Post-service records show diagnoses of traumatic iritis, a 
cornea scar, refractive error with presbyopia, dry eye 
syndrome, and pterygium of the right eye.  Moreover, a May 
1998 record from the Eye Foundation Hospital shows that the 
veteran had surgery, to include excision of pterygium of the 
left eye, conjunctivoplasty of the left eye, and amellar 
keratectomy of the left eye.  Diagnoses include pterygium 
nasally of the left eye, rule out squamous cell carcinoma 
conjunctiva, and corneal scar of the left eye.  Laboratory 
results from the veteran's left eye conjunctiva biopsy 
reflect diagnoses of actinic keratosis and solar elastosis.  

As such, a VA examination is necessary to obtain an opinion 
regarding a nexus between any currently diagnosed bilateral 
eye conditions and the medical treatment the veteran received 
during his military service for left and right eye 
complaints.

Accordingly, these claims are REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The examiner must review the entire 
claims folder.  Such tests as the 
examining physician deems necessary and 
appropriate must be performed.  The 
report of the examination must include 
responses to each of the following items:

      A.  The examiner must state whether 
the veteran has chronic hypertension.  

      B.  If the veteran has chronic 
hypertension, the examiner must provide a 
medical opinion as to whether the first 
clinical manifestations of chronic 
hypertension occurred while the veteran 
was in service.
      
      C.  If the veteran has chronic 
hypertension, and the first clinical 
manifestations of chronic hypertension 
did not occur while the veteran was in 
service, the examiner must state a 
medical opinion as to whether the 
veteran's hypertension was manifested by 
diastolic pressure predominantly 100 or 
more; or systolic pressure predominantly 
160 or more; or if the veteran had a 
history of diastolic pressure 
predominantly 100 or more with required 
continuous medication for control within 
one year from his service discharge in 
January 1990.  

2.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his claimed 
bilateral eye disability.  The examiner 
must review the entire claims folder.  
Such tests as the examining physician 
deems necessary and appropriate must be 
performed.  The report of the examination 
must include responses to each of the 
following items:

      A.  The examiner is must state the 
diagnoses of all the veteran's current 
chronic disorders of the eyes, 
identifying each that is appropriately 
categorized as refractive error of the 
lens.  

      B.  For each diagnosis reported in 
response to item A, above, that is not a 
refractive error of the lens, the 
examiner must state a medical opinion as 
to whether the eye disorder the result of 
the veteran's complaints regarding his 
eyes, as reported in his service records, 
or the result of any other disease or 
injury he had in service.

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


